Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “horizontal width extending from a first sidewall facing the gate structure to a second sidewall facing the conductor”, and the “vertical thickness extending from a bottom surface of the protection laver facing the gate structure to an uppermost surface of the protection layer” of claim 17 must be shown or the feature(s) canceled from the claim(s).  These dimensions are not indicated by any markings in any figure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims
Amendments to the claims made 12/23/2021, amending claims 11, 17, and 18, canceling claims 13 and 20, and adding claims 21 and 22 are acknowledged. Claims 1-12, 14-19, and 21-22 are pending in the present application.

Allowable Subject Matter
Claims 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objection to the drawings, as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the available art of record does not appear to disclose first portion of a protection layer over a dielectric and a second portion of a protection layer over a gate structure, wherein the first portion of the protection layer has a horizontal width extending for an entire width of the protection layer, and the second portion of the protection layer has a vertical thickness extending for an entire thickness of the protection layer, and the horizontal width of the first portion of the protection layer is equal to the vertical thickness of the second portion of the protection layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “substantially” in claims 11 and 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination and to further compact prosecution, the term “substantially co-planar” will be interpreted as “co-planar”.
	Claim 17 recites the limitations “a horizontal width extending from a first sidewall facing the gate structure to a second sidewall facing the conductor”, and “a vertical thickness extending from a bottom surface of the protection laver facing the gate structure to an uppermost surface of the protection layer” but these dimensions are not indicated in any drawing or discussed in the specification.  Additionally, the horizontal width of the protection layer appears to vary, and it is therefore not clear how a varying value equals a single thickness.     
The meaning of every term used in a claim should be apparent from the prior art or from the
specification and drawings at the time the application is filed. Claim language may not be “ambiguous,
vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."
Packard, 751 F.3d at 1311. Because no definition can be ascertained for the claimed limitations, the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  For the purposes of examination and to further compact prosecution, the terms will be interpreted as dimensions W and T in annotated fig 9 of the present application, respectively.


    PNG
    media_image1.png
    225
    430
    media_image1.png
    Greyscale
	Claims 12, 14-16, 18, and 19 depend variously from claims 11 or 17, and are rejected for the reasons above.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin (US 20150129939) in view of Yin (US 20140027857 A1).
Regarding claim 1, Alptekin discloses a semiconductor structure (semiconductor structure 1000, fig. 10), comprising: a first dielectric layer (gate spacers pp 0023); a second dielectric layer (etch stop layer 1010); a protection layer (ILD 412/712 pp 0031) over the second dielectric layer; and a conductor (contacts 1016) extending through the protection layer, and the second dielectric layer, wherein a first portion of the protection layer and a first portion of the second dielectric layer are laterally between the conductor and the first dielectric layer.  
Alptekin does not disclose that the protection layer comprises silicon and nitrogen, and arguably does not explicitly disclose a third dielectric layer over the protection layer so that the contact extends through the third dielectric layer. However, Alptekin does teach that the protection layer comprises silicon oxide ([0030]) and discloses a third dielectric layer (para 0030, “an additional capping layer comprised of silicon nitride (not shown)”).
However, in the same field of art, Yin discloses an ILD layer (8A, fig 7) which comprises silicon and nitrogen (SiN, para 0039). 
The SiO2 protection layer of Alptekin could be instead formed from the silicon and nitrogen material of Yin.   This combination would arrive at the claimed limitation of a protection layer comprising silicon and nitrogen.  In the combination, the protection layer would continue to insulate and isolate the device of Alptekin, while the material selection of Yin would continue to provide a suitable dielectric material as disclosed by Yin at e.g. para 0039.  Additionally, Applicant has not disclosed that the claimed 
Alptekin additionally does not disclose a third dielectric layer (capping layer, para 0030) over the protection layer so that the contact extends through the third dielectric layer.  However, in the same field of art, Yin discloses an additional dielectric capping layer (8B, fig 7,) with the contacts extending therethrough.   The contacts of Alptekin could extend through the additional capping layer, as shown in Yin, and would allow for connections to be made to the top of the completed device.  In the combination, the capping layers (of both Alptekin and Yin) would continue to insulate the device from external signals.  Extending the conductor through a capping layer further separates topside wiring from the gate and source/drain, and as shown by Yin, this technique for improving a semiconductor device was known in the art.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Alptekin further discloses that a second portion of the protection layer (portion over the spacers, Alptekin fig 10) is over the first dielectric layer (spacers).  

Regarding claim 4, Alptekin further discloses that a sidewall of the first portion of the protection layer (portion of ILD pp 0031 extending down between the gates) is in contact with a sidewall of the first dielectric layer (spacers).  
Regarding claim 5, the combination of Alptekin and Yin of claim 1 further discloses a gate structure (middle gate, Alptekin pp 0034); and a source/drain structure (source/drain pp 0032, Alptekin), wherein the third dielectric layer (capping layer pp0030 Alptekin, with contacts extending therethrough as in Yin ILD 8B) is over (entirely covers) the gate structure and the source/drain structure.  
Regarding claim 6, the combination of Alptekin and Yin of claim 1 further discloses that a second portion of the protection layer (portion over the spacers and gate, Alptekin fig 10) is over the gate structure, and the conductor (1016, fig 10 Alptekin) is over the source/drain structure (1008, Alptekin).  
Regarding claim 7, the combination of Alptekin and Yin of claim 1 further discloses that the protection layer (ILD pp 0031 Alptekin, made with materials of Yin ILD 8A, para 0039) is made of silicon nitride, silicon oxynitride, or combinations thereof (SiN, Yin.)  
Regarding claim 8, Alptekin further discloses a source/drain structure (1008, fig 10) under the first portion of the second dielectric layer (1010), wherein the first portion of the protection layer (ILD pp 0031, portion between gates) is separated from the source/drain structure by the first portion of the second dielectric layer (ILD does not contact the source/drain 1008).  
Regarding claim 9, Alptekin further discloses that a bottommost surface of the first portion of the protection layer (bottom of ILD, fig 10) contacts an uppermost surface of the first portion of the second dielectric layer (top of 1010).  
Regarding claim 10, Alptekin further discloses that a sidewall of the first portion of the second dielectric layer (1010) contacts a sidewall of the conductor (1016).

Claim(s) 11, 12, 14, and 16  are rejected under 35 U.S.C. 103 as obvious over Alptekin (US 20150129939) in view of Cai (US 20140035010 A1).
	Regarding claim 11, Alptekin discloses a semiconductor structure (semiconductor structure, 1000, fig 10), comprising: a first gate structure (center gate, para 0028 and 0035); a source/drain structure (1008, fig 10) adjacent the first gate structure.
	Alptekin does not explicitly disclose that the source/drain structure is adjacent the first gate structure such that a plane parallel to a top surface of the first gate structure intersects both the first gate structure and the source/drain structure, wherein a bottom surface of the source/drain structure is substantially co-planar with a bottom surface of the first gate structure. (Although Alptekin does disclose that “[w]hile the source/drain regions 208 are illustrated as being formed within substrate 202, some embodiments of the present invention may utilize a raised source/drain (RSD) structure”, para 0022, Alptekin does not explicitly disclose a bottom surface location for such a raised source/drain structure.)
	However, raised source/drain structures are commonly implanted to a depth no greater than the surrounding gate spacers, so that the gate spacers can limit lateral dopant spread.  For example, Cai discloses a first gate structure (gates para 0037; structure inside gate spacers 105 fig 18); a source/drain structure (source/drain structure region 108) adjacent the first gate structure such that a plane parallel to a top surface of the first gate structure (limitation interpreted as an arbitrary horizontal plane, plane of Cai annotated fig 18) intersects both the first gate structure and the source/drain structure (Cai annotated fig 18), wherein a bottom surface of the source/drain structure is substantially co-planar with a bottom surface of the first gate structure, (coplanar line, Cai annotated fig 18).  In this conformation, the spacers 105 of Cai protect underlying semiconductor material during dopant implant, as taught by Cai at e.g. para 0021.  Because the device of Alptekin includes spacers similar to the spacers of Cai, one 


    PNG
    media_image2.png
    404
    646
    media_image2.png
    Greyscale










	Further regarding claim 11, the combination of Alptekin and Cai discloses a first dielectric layer (etch stop layer 1010 Alptekin) over the source/drain structure; a protection layer (ILD pp 0031 Alptekin) over the first gate structure and the source/drain structure, wherein: the protection layer is separated from the source/drain structure by the first dielectric layer ((ILD pp 0031 does not contact 1008), and there is no interface (ILD pp 0031 is formed of the same material and is depicted as a solid mass in Fig. 10; furthermore the courts have found it obvious to make integral what may have been separate in the prior art see MPEP 2144.04(V)(B)) between a first portion of the protection layer (portion of ILD pp 0031 over gate and spacers, Alptekin) overlying the first gate structure and a second portion (portion of ILD pp 0031 extending down between the gates, Alptekin) of the protection layer in contact with the first dielectric layer (1010, Alptekin); and a conductor extending through the protection layer (1016, 
	Regarding claim 12, the combination of Alptekin and Cai of claim 11 further discloses a spacer (gate spacers pp 0023, Alptekin) adjacent the first gate structure (gates, para 0028 and 0035, Alptekin) and between the first gate structure and the protection layer.  
Regarding claim 14, the combination of Alptekin and Cai of claim 11 further discloses that a bottommost surface of the protection layer (ILD pp 0031, Alptekin) contacts an uppermost surface of the first dielectric layer (top surface of 1010, Alptekin).  
Regarding claim 16, the combination of Alptekin and Cai of claim 11 further discloses that the first dielectric layer (1010, Alptekin) has a first height (full thickness of 1010) from an uppermost surface of the first dielectric layer to a bottommost surface of the first dielectric layer, and the conductor (1016) contacts a sidewall of the first dielectric layer along the entire first height of the first dielectric layer (1010). 

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Alptekin (US 20150129939) in view of Cai (US 20140035010 A1) and further in view of Yin (US 20140027857 A1).
Regarding claim 15, the combination of Alptekin and Cai of claim 11 arguably does not explicitly disclose a second dielectric layer over the protection layer wherein the conductor extends through the third dielectric layer, although Alptekin does disclose a second dielectric layer (para 0030, “an additional capping layer comprised of silicon nitride (not shown)”).  However, in the same field of art, Yin discloses a second dielectric layer (ILD 8a, fig 7) over the protection layer so that the conductor extends through the third dielectric layer.  
The conductor 1016 of Alptekin could likewise extend through the second dielectric layer (capping layer), as shown in Yin.  This combination would arrive at the claimed limitation.  In the 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

 Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin (US 20150129939) in view of Yin (US 20140027857 A1) and further in view of Fischer (US 20080157208 A1).
Regarding claim 21, the combination of Alptekin and Yin of claim 1 arguably does not explicitly disclose that a sidewall of the first portion of the protection layer facing the conductor and a sidewall of the first portion of the second dielectric layer facing the conductor are substantially co-planar.  (It is unclear in e.g. fig 10 of Alptekin whether the sidewall of the electrode 1016 is sloped throughout or vertical near 1010.  Alptekin does not appear to discuss the shape of this feature.)
However, the sidewalls of conductors or contacts for source/drains are often uniformly tapered, even where they pass through materials of varying compositions.   In a comparable device, Fischer discloses that a sidewall (sidewall along profile of slot contact 568) of the first portion of the protection layer (dielectric layer 554) facing the conductor (slot contact 568) and a sidewall of the first portion of the second dielectric layer (dielectric layer 554) facing the conductor are substantially co-planar (fig 5I).  This configuration improves formation of the conductor, as taught by Fischer at e.g. para 0076, and may naturally result even when the conductor sidewalls are isotopically etched, as taught by Fischer at e.g. 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 22, the combination of Alptekin, Yin, and Fischer of claim 21 further discloses that a sidewall of the first portion of the second dielectric layer facing the conductor is tapered (Fischer fig 5I).


RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-22, filed 12/23/2021 have been fully considered. 

Regarding the rejection of claims 1-10 under 35 U.S.C. 103 over Alptekin in view of Yin:
Applicant argues that Alptekin teaches away from a protection layer comprising silicon and nitrogen, because Alptekin disparages the use of a conformal nitride etch stop layer, as conformal layers can irregularly fill in the space between gates, causing the space to pinch off.  “The trouble with a conventional conformal nitride is that the narrow width (W in FIG. 2) of the contact area prevents a sufficiently thick film without having issues due to deposition on the spacer sidewalls, making a very 
Examiner’s response:
Applicant’s arguments have been considered but are not persuasive because Alptekin teaches against applying a conformal layer in a narrow space between gates, not against nitride ILDs in the space.  Alptekin teaches that a conventional nitride conformal layer may irregularly narrow or pinch together in the gap between gates, resulting in an irregular space for the electrode, para 0026.  Alptekin therefore fills a uniform ILD in this space instead, and etches though the ILD to form contact openings, as shown in fig 7, but nowhere states that this ILD should not be nitride.   The alternate ILD of Yin is a uniform interlayer dielectric, not a conformal layer.  The combination of Alptekin and Yin does not depend on a conformal layer.
Additionally, ILD 412/712 of Alptekin is replaced by the ILD of Yin in the combination, not etch stop layer 310 of Alptekin (which should not be a conventional conformal layer, due to the problems above.)  Because silicon nitride ILDs can be etched to form contact openings for electrodes, as disclosed by Yin at e.g. para 0062, this ILD material is a suitable alternate for the ILD of Alptekin.  
Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
	Because neither reference includes a conformal layer which could suffer from the pinching problem disclosed by Alptekin, because the teaching away of Alptekin refers to a different feature than 

Regarding rejection of claims 11-16 under 35 U.S.C. 103 over Alptekin and/or Alptekin in view of Yin:
 	Applicant argues that neither Alptekin nor Yin discloses the newly added limitations requiring a raised source/drain structure wherein a bottom surface of the source/drain region is substantially co-planar with a bottom surface of the gate (page 1, remarks of 12/23/2021).
Examiner’s response:
Applicant’s arguments have been considered but are moot because the new ground of rejection includes a secondary reference teaching a raised gate structure wherein a bottom surface of the source/drain region is substantially co-planar with a bottom surface of the gate.
   
Regarding rejection of claims 17-20 under 35 U.S.C. 103 over Alptekin in view of Yin: 
Applicant argues that neither Alptekin nor Yin teaches the newly-added limitations “a first portion of the protection laver overlies the first dielectric layer, and a second portion of the protection layer overlies the gate structure; […] wherein: the first portion of the protection layer has a horizontal width extending from a first sidewall facing the gate structure to a second sidewall facing the conductor, the second portion of the protection layer has a vertical thickness extending from a bottom surface of the protection laver facing the gate structure to an uppermost surface of the protection layer, and the horizontal width of the first portion of the protection layer is equal to the vertical thickness of the second portion of the protection layer.” (Page 5 of applicant’s remarks dated 12/23/2021.)
Examiner’s response:
	Applicant’s arguments have been fully considered and are persuasive.  However, the claimed dimensions are not indicated in the drawings, as discussed under 112 above.  


CONCLUSION
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pham (US 20140264486 A1) discloses modifying the thickness of ILDs and location of source/drain structures based on particular applications, e.g. para 0029-0036.
	Cai (US 20140264479 A1) discloses modifying the thickness of materials on the sidewalls of gate spacers depending on particular applications, para 0032.
	Cheng (US 9293373 B1) discloses modifying the thickness of an ILD depending on the type of material and method of forming, col 10 ln 28.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/THS/
Examiner, AU 2817




/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817